PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred. However, the trial court technically erred by pronouncing a violation based upon count two, which was not argued, rather than count four, which was argued. Accordingly, we remand for correction of the written order of revocation.
AFFIRMED.
ALLEN, C.J., DAVIS and PADOVANO, JJ., concur.